prove ineffective assistance of appellate counsel, a petitioner must
                demonstrate that counsel's performance was deficient in that it fell below
                an objective standard of reasonableness, and resulting prejudice such that
                the omitted issue would have a reasonable probability of success on
                appeal. Kirksey, 112 Nev. at 998, 923 P.2d at 1114. Both components of
                the inquiry must be shown. Strickland v. Washington, 466 U.S. 668, 697
                (1984). We give deference to the court's factual findings if supported by
                substantial evidence and not clearly erroneous but review the court's
                application of the law to those facts de novo.     Lader v. Warden, 121 Nev.
                682, 686, 120 P.3d 1164, 1166 (2005).
                             First, appellant claimed that trial counsel was ineffective for
                failing to argue at sentencing for a reduced sentence and for failing to
                fight the deadly weapon enhancement. Appellant failed to demonstrate
                that trial counsel was deficient or that he was prejudiced. Appellant's
                claim regarding the failure to argue at sentencing for a reduced sentence
                is belied by the record. Trial counsel filed a sentencing memorandum,
                presented mitigation evidence, and asked for probation. As to appellant's
                claim regarding the deadly weapon enhancement, appellant failed to
                demonstrate specific facts that, if true, would entitle him to relief.
                Hargrove v. State, 100 Nev. 498, 502-03, 686 P.2d 222, 225 (1984).
                Appellant pleaded guilty to voluntary manslaughter with use of a deadly
                weapon and he failed to provide any argument as to how trial counsel
                could have fought the enhancement. Therefore, the district court did not
                err in denying this claim.
                             Next, appellant claimed that appellate counsel was ineffective
                for failing to raise appropriate issues on appeal. Appellant failed to
                support this claim with specific facts that, if true, entitled him to relief, id,

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                  because he failed to allege what claims appellate counsel should have
                  raised. Therefore, the district court did not err in denying this claim.
                  Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.



                                                                      p

                                                                                  J.
                                                   Pickeri Pleb


                                                                                  J.
                                                   Parraguirrr sm7
                                                   aka e




                  cc: Hon. Jessie Elizabeth Walsh, District Judge
                       Michael Martinez
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A    se